                                                                      JS-6
                       UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA
                            WESTERN DIVISION



ANDRES MARTINEZ,                           Case No. CV 18-01161-DFM

          Plaintiff,                       JUDGMENT

             v.

NANCY A. BERRYHILL, Deputy
Commissioner of Operations,
performing duties and functions not
reserved to the Commissioner of
Social Security,

          Defendant.



      On March 28, 2019, the Court ordered Plaintiff to either (a) show good
cause in writing, if any exists, why Plaintiff did not timely submit his motion
for judgment on the pleadings, and why the Court should not dismiss this
action for failure to prosecute and failure to comply with the Court’s prior
order; or (b) request an extension of time for the motion deadline. Plaintiff did
not file any response to the order to show cause by the deadline.
///
///
///
        Therefore, IT IS HEREBY ADJUDGED that this action is dismissed
without prejudice for failure to prosecute.



    Date: May 07, 2019                        ___________________________
                                              DOUGLAS F. McCORMICK
                                              United States Magistrate Judge




                                        2
